Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The Application was filed on 6/19/2020.
The First Action on the Merits was sent on 10 December 2020.
A response was received on 3/10/2021.
The application was improperly abandoned on 8/20/2021.
Applicant petitioned the holding of abandonment on 10/4/2021.
The petition was granted 3/4/2022.

Claim 1 is hereby allowed.

The description of the plant as recited in the specification is as complete as is reasonably possible.  
The closest prior art is the Plant Breeders’ Right (PBR) application to which Applicant claims foreign priority. 

It is noted that Applicant claimed foreign priority in the Application Data Sheet filed on 6/19/2020 to Plant Breeder’s Right QZ PBR 2019/1332, filed 7/5/2019. It is also noted that Applicant authorized the USPTO to permit a participating foreign IP office access to the instant application in accordance with paragraph A in subsection 1 of the Application Data Sheet. However, scrutiny of the Application Data sheet with regard to foreign priority is only reviewed and processed with the initial filing of an application. After the initial filing of an application, Form PTO/SB/39 must be used as appropriate. The following link may provide more information to Applicant regarding foreign filing.
https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx

Foreign Priority has not been granted in this case because no official certified copy of the foreign documents has been received. There is a photocopy provided by Applicant. However, this doesn’t constitute an official certified copy.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661